Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                      Nos. 04-17-00421-CR &
                                           04-17-00422-CR

                                    John Gabriel GUAJARDO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2014CR6729 & 2014CR9091
                           Honorable Frank J. Castro, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s judgments, as corrected
by the judgments nunc pro tunc, are AFFIRMED.

       SIGNED June 27, 2018.


                                                   _____________________________
                                                   Marialyn Barnard, Justice